Citation Nr: 0810100	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgias 
(claimed as joint pain), to include as due to herbicide 
exposure in Vietnam.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The veteran's appeal also initially included the issue of 
entitlement to service connection for fungal 
infections/jungle rot, but he dropped this issue from his 
appeal in his July 2005 Substantive Appeal.


FINDINGS OF FACT

1.  There is no competent and credible medical evidence of 
record linking current polyarthralgias (claimed as joint 
pain) to service, or showing an arthritic condition manifest 
to a compensable degree within one year following service; 
moreover, the veteran has not claimed service connection for 
a disability that the Secretary of Veterans Affairs has 
determined to be causally related to herbicide exposure in 
Vietnam.

2.  The veteran does not have a diagnosis of PTSD that is 
predicated on a corroborated in-service stressor, and he has 
not been shown to have participated in combat with the enemy 
during service.


CONCLUSIONS OF LAW

1.  Polyarthralgias (claimed as joint pain) were not incurred 
in or aggravated by service, or presumptively incurred in 
service on the basis of herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007); 72 Fed. Reg. 32395 (2007).

2.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January and February of 2004.  As these letters were issued 
prior to the appealed rating decision, this case raises no 
procedural concerns in view of the Mayfield line of 
decisions.  Moreover, further VCAA letters were also issued 
in April 2004 and May 2007.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the May 2007 VCAA 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, the Board has determined that VA examinations 
are not "necessary" in this case.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to these 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Polyarthralgias

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Board has reviewed the veteran's service medical records 
and observes that he was treated on numerous occasions for 
respiratory and skin symptoms (i.e., sore throat, acne), but 
at no time did he complain of polyarthralgias or any other 
joint symptoms.  His October 1970 separation examination 
report was entirely negative for any upper extremity, lower 
extremity, spine, and neurological abnormalities.  In the 
accompanying Report of Medical History from the same month, 
he specifically denied rheumatic fever; a history of broken 
bones; arthritis or rheumatism; bone, joint, or other 
deformities; lameness; a painful or "trick" shoulder or 
elbow; recurrent back pain; a "trick" or locked knee; 
neuritis; or paralysis. 

Subsequent to service, the veteran was noted to have 
"Cervical and Dorsal Sprain Mechanism" in a March 1972 
physician's report.  An insurance form from April 1974 
indicates reported "muscle spasms."  Private medical 
records from June 1979 reflect right knee swelling.  A 
January 1998 private treatment record indicates a herniated 
nucleus pulposus at L4-L5 and right L3 neuropathy.  

The claims file also includes documentation from Thomas V. 
Kantor, M.D, who treated the veteran in March 2004.  In a 
letter, Dr. Kantor specified that the veteran was seen 
regarding his positive rheumatoid factor and polyarthralgias, 
with a chief complaint of multiple joint aches.  The veteran 
had evidence of bilateral rotator cuff tendonitis, but no 
active sinusitis.  His positive rheumatoid factor was noted 
to portend to a diagnosis of rheumatoid arthritis, with an 
approximately 23 percent risk over five years. 

In the treatment report from the same month, Dr. Kantor 
raised the possibility of rheumatoid arthritis and described 
the veteran's physical examination findings.  Dr. Kantor 
noted a differential diagnosis of seronegative 
spondyloarthropathies, Lyme disease, muscle disease, 
metabolic disease, crystal diseases, and rheumatoid 
arthritis.  No further analysis was provided as to etiology.  
However, at the outset of the report, in describing the 
veteran's history, Dr. Kantor noted that the veteran had 
"chronic joint pain for many years" and further stated that 
"[i]t dates back to when he was in Vietnam" where "[h]e 
feels he got exposed to Agent Orange which may have caused 
some of his aches and pains, although there has been no 
direct correlation with exact exposure."

The remaining medical evidence of record, including VA 
treatment records dated through June 2007, reflect further 
complaints of arthralgias.

In the present case, the claims file does not include 
evidence of treatment for polyarthralgias or other orthopedic 
complaints in service or in the one-year period following 
service.

The only competent medical evidence of record providing any 
sort of support to the veteran's claim is Dr. Kantor's 
commentary from the March 2004 treatment report, specifically 
that the veteran had "chronic joint pain for many years" 
that "dates back to when he was in Vietnam" where "[h]e 
feels he got exposed to Agent Orange which may have caused 
some of his aches and pains ...."

It is not entirely clear from the context of this commentary 
whether it reflects a mere reiteration of statements from the 
veteran or Dr. Kantor's own opinion.  Even assuming the 
latter, however, this opinion lacks credibility regardless of 
which theory of service connection is utilized.

In terms of direct service connection under 38 C.F.R. 
§ 3.303, the Board initially notes that the credibility of 
Dr. Kantor's opinion is substantially reduced because he did 
not indicate that he had reviewed the veteran's claims file, 
including his service medical records.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (bare conclusions without a 
factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Indeed, this opinion is substantially outweighed in terms of 
probative value by the October 1970 separation examination 
report and accompanying Report of Medical History, which 
clearly indicate that the examiner found no musculoskeletal 
abnormalities at that time and that the veteran denied any 
such abnormalities.  The Board is also mindful that the 
veteran's service medical records, while showing treatment 
for multiple unrelated sore throats and other symptoms, are 
entirely devoid of musculoskeletal treatment at that time.  

The Board is next aware that, under 38 C.F.R. §§ 3.307(a)(3) 
and 3.309(a), service connection may be granted on a 
presumptive basis in instances where arthritis is manifest 
within one year following service, and the separation 
examination does not preclude that possibility in the present 
case.  The applicable regulations, however, further require 
that the disability be manifest to a compensable degree 
(e.g., 10 percent or more) during that period.  Dr. Kantor's 
medical opinion does not speak to the question of the degree 
of severity of the claimed disorder during that one-year 
period, and the veteran has provided no other competent 
evidence suggesting that his disability was manifest to a 
compensable degree within one year following service.

Finally, the opinion of Dr. Kantor appears to link the 
veteran's disability to exposure to Agent Orange in service.  
Such disabilities as polyarthralgias, rheumatoid arthritis, 
and other forms of arthritis, however, are not among the 
disabilities enumerated in 38 C.F.R. § 3.309(e), for which 
service connection may be granted on a presumptive basis as 
etiologically related to herbicide exposure in Vietnam.  
While this regulation encompasses acute and subacute 
peripheral neuropathy, it includes no musculoskeletal 
disorders.  

Significantly, any suggestion by Dr. Kantor of an herbicide-
related cause of a current musculoskeletal disorder is 
substantially outweighed by medical evidence in the form of 
the opinion of the National Academy of Sciences (NAS) 
professionals who have studied this issue in depth and whose 
findings have served as the predicate for the list of 
disorders in 38 C.F.R. § 3.309(e).  In this regard, VA has 
given notice that the Secretary of Veternas Affairs, under 
the authority of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, section 201(d), 
has determined that a presumption of service connection is 
not warranted based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era for a lengthy list 
of disorders that includes "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  72 Fed. Reg. 32395 
(2007).  As noted above, 38 C.F.R. § 3.309(e) reflects that 
polyarthralgias and any related diagnoses discussed by Dr. 
Kantor are not among the group of disorders for which a 
presumption of service connection is warranted.

Having found Dr. Kantor's commentary to not be credible as to 
the matters of direct and presumptive service connection, the 
question becomes what, if any, further action is necessary, 
particularly in terms of a possible VA examination in 
conjunction with this claim.  Such an examination, with a 
medical opinion as to etiology, is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).

Under Guerrieri v. Brown, 4. Vet. App. 467 (1993), while the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of such 
statement.  In the present case, given that the Board has 
found that: (1) Dr. Kantor's opinion was not based on a 
review of the pertinent evidence of record including the 
service medical records, (2) the opinion lacked any sort of 
rationale, and (3) no conclusion was provided that was 
phrased in terminology consistent with the benefit-of-the-
doubt doctrine of 38 U.S.C.A. § 5107(b) (i.e., "at least as 
likely as not"), there exists no basis for finding the 
opinion credible in any respect.  See also Winsett v. West, 
11 Vet. App. 420, 424-25 (1998) (under VA law, there exists 
no "treating physician rule" under which a veteran's own 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor).

Overall, in the absence of credible competent evidence 
linking the veteran's claimed disorder to service, there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2004 Notice of Disagreement and his July 2005 
Substantive Appeal.

The veteran, however, has not presented a consistent service 
connection theory in this case.  In his November 2003 
application, in the section requesting information as to when 
his disability (exposure to Agent Orange) began, he responded 
with "?" and provided no additional commentary.  In his 
Substantive Appeal, he merely stated that his joint pains 
"are service[-]related."  The Board thus does not find his 
own contentions as to continuous joint symptoms since 
service, indicated in Dr. Kantor's March 2004 report, to be 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Board is aware that the 
veteran has been employed as a nursing assistant at an 
endoscopy unit, as noted in Dr. Kantor's March 2004 report.  
The case at hand, however, addresses a musculoskeletal, 
rather than gastrointestinal, disorder, and the veteran has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation for a 
musculoskeletal disorder.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for polyarthralgias 
(claimed as joint pain), to include as due to herbicide 
exposure in Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  PTSD

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  There is evidence 
of record suggesting this diagnosis, as an August 2004 VA 
screen for PTSD was "positive," and an assessment of PTSD 
was included in a September 2004 VA report from the veteran's 
primary care physician.  The physician also noted that the 
veteran reported having nightmares and "much anxiety" due 
to service in Vietnam.  For purposes of this decision, the 
Board will not call into question the diagnosis of PTSD.

Nevertheless, a diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a corroborated in-
service stressor for service connection to be warranted, as 
noted above.  Again, a favorable medical opinion is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded medals including the National Defense Service Medal 
and the Vietnam Service Medal; there is, however, no 
indication of receipt of such combat-related citations as the 
Purple Heart Medal or the Combat Infantryman Badge.  
Additionally, the veteran's military records indicate that 
his principal in-service consisted of being a radar 
repairman.  Finally, the veteran's service medical records do 
not suggest any combat-related wounds or other incidents of 
treatment reflecting combat.  In short, there is no evidence 
of record to suggest the veteran's participation in combat 
with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that the veteran was initially furnished a PTSD questionnaire 
as part of his January 2004 VCAA letter, but he never 
submitted a completed copy of this questionnaire.  In several 
lay submissions, including a September 2004 lay statement and 
his July 2005 Substantive Appeal, he made references to 
mortar and friendly fire but was not specific as to dates and 
locations; most of his contentions concerned his experiences 
and treatment upon returning home from Vietnam.  

The RO sent the veteran another VCAA letter and questionnaire 
in May 2007, advising him to either provide exact dates or, 
in the alternative, the locations and approximate times 
(within two months) of the specific events.  The veteran 
again did not submit a completed questionnaire but instead 
provided a May 2007 lay statement focused on his post-Vietnam 
experiences rather than in-service stressful experiences.  He 
also noted that he believed that his PTSD started before he 
went to Vietnam, as he had a wife and young son and "lost 
everything" in Hurricane Camille.  

Despite the RO's efforts, the veteran has not to date 
provided any specific information as to specific claimed 
stressors.  In the absence of such information from the 
veteran, efforts at stressor corroboration from the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records) would be futile and will not be requested in 
this case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (VA's duty to assist a claimant is not always a "one-
way street," and a claimant seeking help cannot passively 
wait for it in those circumstances where he or she may or 
should have information that is essential in obtaining 
putative evidence).

Similarly, the Board finds no basis for requesting a VA 
psychiatric examination in conjunction with the veteran's 
claim.  In this case, there exists no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran, in view of the absence of a corroborated in-
service stressor and confirmation of participation in combat 
with the enemy during service.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See 38 
U.S.C.A. § 5103A(c)(4); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record indicates an 
assessment of PTSD.  However, there is no evidence showing 
that the veteran's current diagnosis of PTSD is based upon a 
corroborated stressor from service, and the evidence of 
record does not reflect participation in combat with the 
enemy.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for polyarthralgias 
(claimed as joint pain), to include as due to herbicide 
exposure in Vietnam is denied.

Entitlement to service connection for PTSD is denied.


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


